BY THE COURT
This cause comes into this court on appeal and is ,an action upon a judgment for alimony in the sum of $600.00 payable in certain stipulated installments, which judgment the plaintiff claims is a lien on certain premises described in the petition. The petition prays for the determination and adjudication of liens and that such liens may be marshalled and the premises sold.
It appears that the defendant Lawrence Falor was a party to the action in which the judgment w,as rendered. He now seeks to attack that judgment in this cause collaterally. This can not be done. The judgment rendered in the other proceeding is a valid and subsisting, lien on the premises, and the plaintiff' is entitled to the relief prayed for. A decree will therefore be entered in favor of plaintiff. Williams, Lloyd and Richards, JJ, concur.